Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a physical quantity sensor comprising a substrate; a movable body that is provided displaceably in a state of being opposed to the substrate and is provided with a plurality of damping holes and a through-hole; the plurality of damping holes are disposed uniformly over the movable body; the through-hole is disposed at a side of the movable body such that each of the plurality of damping holes has a same size or shape, and the through-hole has a different shape from that of the damping holes; a protrusion configured to be integrated with the substrate; a tip portion of the protrusion has a first width; a base portion of the protrusion has a second width that is greater than the first width; the tip portion is a portion that protrudes further out the substrate than the base portion; the protrusion is provided at a position corresponding to the through-hole of the movable body in plan view such that a center of the protrusion overlaps the through-hole, but does not overlap the damping holes; a width of the through-hole is W1; a width of the tip portion of the protrusion is W2; W1 < W2 such that any portion of the protrusion from entering into the through-hole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861